Citation Nr: 0603544	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
diabetes mellitus.

2.  Entitlement to a rating higher than 10 percent for 
coronary artery disease.

3.  Entitlement to an effective date earlier than May 8, 2001 
for the grant of service connection for diabetes mellitus and 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 RO decision which, in pertinent part, 
granted service connection and a 20 percent rating for 
diabetes mellitus, and also granted service connection and a 
10 percent rating for coronary artery disease.  An effective 
date of July 9, 2001 was assigned for the conditions.  
Subsequently, in March 2003, an earlier effective date of May 
8, 2001 was assigned for the conditions.  The veteran seeks 
higher ratings and earlier effective dates for both of the 
service-connected conditions.  In his June 2003 substantive 
appeal, he requested a Travel Board hearing.  Such a hearing 
was scheduled for April 2005, but he failed to appear for the 
hearing. 

The decision below addresses the claims for earlier effective 
dates for service connection for diabetes mellitus and 
coronary artery disease.  The claims for increased ratings 
for these conditions are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Regulations were amended to allow service connection for type 
II diabetes mellitus on a presumptive basis on May 8, 2001. 


CONCLUSION OF LAW

An effective date earlier than May 8, 2001, for the awards of 
service connection for diabetes mellitus and coronary artery 
disease (granted as secondary to diabetes mellitus) is not 
available under the law.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.114(a), 3.400(b)(2) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Earlier effective date

The veteran seeks an effective date earlier than May 8, 2001 
for the grants of service connection for diabetes mellitus 
and coronary artery disease.  In support of his claim, he has 
submitted a letter from VA dated on November 14, 2000, which 
requests that he report for an examination on November 28, 
2000.  He asserts that such letter is evidence that he had a 
claim pending at this time, and argues that service 
connection for the conditions should be effective from 
September 2000.

Generally, the law provides that the effective date for 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2).

In this case, the veteran has not been awarded service 
connection for either diabetes mellitus or coronary artery 
disease on a direct basis.  Instead, service connection was 
awarded pursuant to a liberalizing law.  Service connection 
for diabetes mellitus was awarded on a presumptive basis, and 
service connection for coronary artery disease was awarded as 
secondary to service connection for diabetes mellitus.

In such situation, 38 U.S.C.A. § 5110(g) and its implementing 
regulation, 38 C.F.R. § 3.114(a), provide an exception to the 
general rule for assigning effective dates for awards of 
compensation where the award was made pursuant to a 
liberalizing law.  Section 5110(g) provides, in pertinent 
part, that where compensation is awarded "pursuant to any Act 
or administrative issue, the effective date of such award . . 
. shall be fixed in accordance with the facts found but shall 
not be earlier than the effective date of the Act or 
administrative issue."  38 U.S.C.A. § 5110(g).  

The second sentence of section 5110(g) provides that in "no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier."  Id.

The purpose of section 5110(g) was to provide a one-year 
grace period, such as that allowed after service discharge or 
death, following the enactment of liberalizing laws for 
potential beneficiaries who would otherwise be penalized by 
not filing prompt post-enactment claims.  See McCay v. Brown, 
9 Vet. App. 183, 187 (1996), aff'd, 106 F.3d 1577, 1580 (Fed. 
Cir. 1997).  Therefore, where a claimant files a claim for a 
benefit within one year of the effective date of a 
liberalizing provision and the benefit may be granted under 
the liberalizing provision, the benefit may be authorized 
retroactively as of the effective date of the liberalizing 
provision rather than authorized as of the date that the 
claim was received as long as the evidence shows "that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim."  38 C.F.R. § 3.114(a).  

If these requirements are met, section 5110(g) provides an 
exception to the general effective date rule that an award 
for disability benefits can be no earlier than the date of 
claim by allowing benefits to be authorized from the 
effective date of the liberalizing law.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Under the legal provisions set forth above, the Board finds 
that the veteran is not entitled to an effective date earlier 
than May 8, 2001.  As his claims for service connection were 
filed on July 27, 2001, within one year of the May 8, 2001 
effective date of the liberalizing provision, and the 
eligibility criteria were met from May 8, 2001 to July 27, 
2001, he is authorized to receive benefits from the May 8, 
2001 effective date of the liberalizing law.  However, there 
is no provision which would authorize an effective date 
earlier than the May 8, 2001 effective date of the 
liberalizing law.  

It is important for the veteran to understand that no medical 
evidence supports the view that the veteran's disability is 
related to service from December 1964 to December 1967.  In 
fact, some medical evidence in the record provides evidence 
against this claim.  In this regard, the Board must note the 
lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
there is no basis to award service connection without 
reliance on the new regulation, which did not exist until May 
8, 2001.

Accordingly, the Board finds that the proper effective date 
for service connection for diabetes mellitus and coronary 
artery disease is May 8, 2001, and the veteran's claim for an 
earlier effective date for these conditions must be denied.  
The preponderance of the evidence is against the veteran's 
claim and thus the rule regarding benefit-of-the-doubt is not 
for application here.  38 C.F.R. § 5107(b).    

The Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes private and VA treatment reports 
and an examination report.  Significantly, no additional 
available pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a November 2001 
letter, a July 2003 letter, a March 2003 statement of the 
case, and a March 2004 supplemental statement of the case, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
effective date earlier than May 8, 2001, for service 
connection for diabetes mellitus and coronary artery disease.  
The discussions in the rating decision, the statement of the 
case, and the supplemental statement of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  In this case, the veteran has 
been provided more than one year to respond to the requests 
of the VA for information in support of his case.  Further, 
he has either directly or indirectly responded to the 
requests for information.  Therefore, further delay in the 
adjudication of this case is not warranted.


ORDER

An effective date earlier than May 8, 2001, for the 
establishment of service connection for diabetes mellitus and 
coronary artery disease, is denied.


REMAND

The veteran also seeks higher ratings for his service-
connected diabetes mellitus and coronary artery disease 
conditions.  

Upon review of the claims file, the Board notes that the last 
VA examination given to the veteran which addressed these 
conditions was in July 2002.  Upon review of this 
examination, the Board observes that it is inadequate for 
rating purposes as it does not address the presence of the 
criteria required for a higher rating for the conditions.  
Moreover, the veteran has asserted that his diabetes mellitus 
and coronary artery disease have increased in severity since 
the time of the July 2002 VA examination.  

The veteran is entitled to a new VA examination when there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran's representative has also requested that 
current VA examinations be provided which address the 
conditions, and for the reasons set forth above the Board 
agrees that additional VA examinations should be provided 
prior to further adjudication of the claims.  

Additionally, as the claims file does not include any 
treatment records subsequent to 2003, any additional updated 
treatment records should also be obtained.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claims and the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:  

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for his diabetes mellitus and 
coronary artery disease conditions during 
and since 2003.  Obtain copies of the 
related medical records which are not 
already associated with the claims file.

2.  The RO should schedule the veteran 
for an appropriate VA examination 
pertaining to his diabetes mellitus.  The 
claims file should be provided to and be 
reviewed by the examiner, and the 
examiner should note in the report that 
such has been accomplished.  Any 
indicated tests should be performed.  The 
examiner should specifically address the 
current severity of the veteran's 
diabetes mellitus.  The examiner must 
provide accurate and fully descriptive 
assessments of all clinical findings 
resulting from the appellant's diabetes 
mellitus.  In addition, the examiner must 
also address the presence or absence of 
the specific criteria set forth in VA's 
rating schedule for evaluating diabetes 
mellitus, to include, but not limited to, 
whether the veteran requires insulin 
and/or a restricted diet, and to what 
extent, if any, his activities are 
regulated as a result of diabetes 
mellitus.  All appropriate testing in 
this regard should be accomplished, and a 
complete rationale for any opinion 
expressed must be provided.

3.  The RO should schedule the veteran 
for an appropriate VA examination 
pertaining to his coronary artery 
disease.  The claims file should be 
provided to and be reviewed by the 
examiner, and the examiner should note in 
the report that such has been 
accomplished.  Any indicated tests should 
be performed.  The examiner should 
specifically address the current severity 
of the veteran's coronary artery disease.  
The examiner must provide accurate and 
fully descriptive assessments of all 
clinical findings resulting from the 
appellant's coronary artery disease.  In 
addition, the examiner must also address 
the presence or absence of the specific 
criteria set forth in VA's rating 
schedule for evaluating coronary artery 
disease, to include, but not limited to, 
any chronic congestive heart failure, 
workload in METs, dyspnea, fatigue, 
angina, dizziness, syncope, and any left 
ventricular dysfunction as indicated via 
ejection fraction percentage.  All 
appropriate testing in this regard should 
be accomplished, and a complete rationale 
for any opinion expressed must be 
provided.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, and in doing so the 
RO should take into account all evidence 
submitted since the March 2004 
supplemental statement of the case.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental SOC 
(to include citation to all additional 
legal authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


